—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered April 21, 1992, convicting him of assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As part of its charge on reasonable doubt, the trial court stated: "A doubt of the defendant’s guilt to be a reasonable doubt must be a doubt for which some reason can be given. The doubt to be reasonable doubt must therefore arise because of the nature and quality of the evidence or from the lack or insufficiency of the evidence.”
*685Contrary to the defendant’s contentions, this portion of the charge was not erroneous and did not improperly shift the burden of proof (see, 1 CJI[NY] 6.20; People v Antommarchi, 80 NY2d 247, 251-252). The charge did not impose upon the defendant the burden of presenting a defense (see, People v Antommarchi, supra, at 252).
We have considered the defendant’s remaining contentions and find them to be unpreserved for appellate review or without merit. Mangano, P. J., Balletta, Santucci and Hart, JJ., concur.